DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/09/2020 has been entered.

It is noted that Parham et al. US-20150214489-A1 cited in the Non-Final Rejection of 12/30/2019 is listed on the PTO-892 Notice of References Cited attached.

Response to Amendment
The amendment of 09/09/2020 has been entered.
Claims 1 and 11 are amended and claims 2–4 are cancelled due to the Applicant's amendment dated 09/09/2020.
The rejection of claims 1–15 under 35 U.S.C. 103 as being unpatentable over Lee, US-20060103298-A1 ("Lee") in view of ISHIBASHI et al., US-20140034938-A1 ("Ishibashi"), Kim et al., US-20120211736-A1 ("Kim"), and Mujica-Fernaud et al. US-20150207075-A1 ("Mujica-overcome due to the Applicant's amendment dated 09/09/2020.  However, as outlined below, new grounds of rejection have been made in view of Ikeda et al. US-20070190355-A1 ("Ikeda").

Response to Arguments
Insofar as the arguments apply to the new grounds of rejection outlined below, the Applicants' arguments on pages 25–31 of the reply dated 09/09/2020 with respect to the rejection of claims 1–15 under 35 U.S.C. 103 as being unpatentable over Lee, US-20060103298-A1 ("Lee") in view of ISHIBASHI et al., US-20140034938-A1 ("Ishibashi"), Kim et al., US-20120211736-A1 ("Kim"), and Mujica-Fernaud et al. US-20150207075-A1 ("Mujica-Fernaud") as set forth in the previous Office Action have been fully considered, but they are not persuasive.
Applicant's argument -- Applicant argues on page 31 of the reply that the above compound C-6 of Ishibashi and the other compounds disclosed in the Ishibashi reference fail to meet the limitations for the "first compound" recited in amended claim 1.
Examiner's response -- Previously, the claims did not require a first compound represented by Chemical Formula 1-I-c wherein Ar is independently selected from substituted or unsubstituted groups of Group 1; however, this is the case in the claims as amended and these limitations are addressed in the new grounds of rejection in view of Ikeda et al. US-20070190355-A1 ("Ikeda") below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 5–15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, US-20060103298-A1 ("Lee") in view of Ikeda et al. US-20070190355-A1 ("Ikeda"), Kim et al., US-20120211736-A1 ("Kim"), and Mujica-Fernaud et al. US-20150207075-A1 ("Mujica-Fernaud").
Regarding claims 1, 8–10, and 12–15, Lee teaches an organic electroluminescent display ("OELD") device (¶ [0003]) (corresponds to organic optoelectronic device) comprising a first electrode; an organic layer formed on the first electrode, wherein the organic layer contains at least one light emitting layer, light emitting layer comprising at least one phosphorescent 

Lee does not specifically disclose wherein the second host material (first compound) is a compound of present claimed Chemical Formula 1-I-c.  However, Lee specifically teaches the second host material (first compound) may be a triazine derivative (¶ [0031]).
Ikeda teaches an organic EL device comprising at least a light emitting layer between an anode and a cathode (¶ [0017],¶ [0081]), wherein at least one light emitting layer comprises a phosphorescent dopant and a compound represented by a general formula (1) 
    PNG
    media_image1.png
    156
    180
    media_image1.png
    Greyscale
 as a host material (¶ [0079], ¶ [0012]).  Ikeda teaches specific examples of the compound of general formula (1) including 
    PNG
    media_image2.png
    246
    416
    media_image2.png
    Greyscale
 (¶ [0078], page 28, middle).  Ikeda teaches an organic EL device comprising the compound of general formula (1) has the benefits of high luminous efficiency, high thermostability, and a long lifetime (¶ [0001], ¶ [0010], ¶ [0018], ¶ [0209]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to have modified the device of Lee by forming the second host compound out of the compound of the general formula (1) shown above, as taught by Ikeda.  One would have been motivated to do so because Lee teaches the second phosphorescent host material may be a triazine derivative and Ikeda teaches the compound of the general formula (1) comprising a triazine moiety for use as a phosphorescent host material.  The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the pertinent art.  See MPEP 2144.07.
Additionally, Ikeda teaches an organic EL device comprising the compound of general formula (1) has the benefits of high luminous efficiency, high thermostability, and a long lifetime, and therefore forming the second host material of Lee out of the host compound of the general formula (1) of Ikeda in the device of Lee would yield the benefit of high luminous efficiency, high thermostability, and a long lifetime.
Finally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to have selected specifically the compound shown above as the compound of the general formula (1) of Ikeda for forming the second host material, because it would have been choosing one from the list of specifically exemplified compounds of the general formula (1) of Ikeda possessing a triazine moiety, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as a phosphorescent host material in an organic electroluminescent device and possessing the benefits taught by Ikeda.  One of ordinary skill in the art would have been motivated to try specifically exemplified compounds of the general formula (1) possessing a triazine moiety having the benefits taught by Ikeda in order to pursue the known options within his or her technical grasp with a reasonable expectation of success. See MPEP 2143.I.(E).
Ikeda does not specifically disclose a compound as shown above wherein the compound comprises four meta-bonded phenyl groups.  However, Ikeda teaches specific examples of L including 
    PNG
    media_image3.png
    138
    377
    media_image3.png
    Greyscale
 (¶ [0062], page 6, bottom-right).
Therefore, given the general formula and teachings of Ikeda, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the L group in the compound 
    PNG
    media_image4.png
    246
    416
    media_image4.png
    Greyscale
 of Ikeda, which is 
    PNG
    media_image5.png
    102
    333
    media_image5.png
    Greyscale
, with the L group 
    PNG
    media_image6.png
    138
    377
    media_image6.png
    Greyscale
, because Ikeda teaches the variable may suitably be selected as such.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as a host in the light emitting layer of the device of Lee and possess the benefits taught by Ikeda.  See MPEP 2143.I.(B).
The modified compound of Ikeda 
    PNG
    media_image7.png
    408
    529
    media_image7.png
    Greyscale
 meets the limitation of the first compound.  The modified compound of Ikeda is a compound represented by claimed Chemical Formula 1-I-c wherein:
three Z are N and the remaining Z are CRa, therefore, at least one of Z is N, namely three Z are N;
Ar is 
    PNG
    media_image8.png
    70
    88
    media_image8.png
    Greyscale
;
R1 to R4 and R19 to R22 are each hydrogen, R23 to R24 are not required to be present, and Ra are each hydrogen;
R3 and R4 are independently present and are not linked to form a ring, therefore, R3 and R4 do not include or form a substituted or unsubstituted triphenylene group and R3 and R4 do not include or form a substituted or unsubstituted carbazolyl group;
n3 is 1; and
n4 is 0.

Lee in view of Ikeda does not specifically disclose wherein the first host material (second compound) is a compound of claimed Chemical Formula 2.  However, Lee specifically teaches the first host material (second compound
Kim teaches a carbazole derivative of Chemical Formula 1 (¶ [0071]) for use as a phosphorescent host in an emission layer of an organic photoelectric device (corresponds to organic optoelectronic device) (¶ [0102]).  Kim teaches specific examples of the carbazole derivative of Chemical Formula 1 including Compound CF N-3 
    PNG
    media_image9.png
    438
    458
    media_image9.png
    Greyscale
 (¶ [0091], page 68) and Compound CF 42 
    PNG
    media_image10.png
    554
    228
    media_image10.png
    Greyscale
 (¶ [0090], page 57).  Kim teaches the carbazole derivative may improve the life-span characteristic, efficiency characteristics, electrochemical stability, and thermal stability of an organic photoelectric device (organic optoelectronic device)
Compound CF N-3 of Kim is a compound of claimed Chemical Formula 2 wherein Y1 and Y4 are each single bond; Ar4 is an unsubstituted C6 aryl group, phenyl group 
    PNG
    media_image11.png
    51
    78
    media_image11.png
    Greyscale
 , and Ar1 is a C5 heterocyclic group (pyridinyl) substituted with an unsubstituted C6 aryl group (phenyl) at the 1- and 5-positions  
    PNG
    media_image12.png
    140
    91
    media_image12.png
    Greyscale
; R7 to R9, R35, and R36 are each a hydrogen; and m is 0.
Compound CF 42 of Kim above which is a compound represented by claimed Chemical Formula 2 wherein: Y1 and Y4 are each single bond; Ar4 is a C6 aryl group (phenyl) substituted with a C6 aryl group (phenyl) and Ar1 is a C12 heterocyclic group (carbazolyl) substituted with a C6 aryl group (phenyl); R7 to R9, R35, and R36 are each a hydrogen; and m is 0.  
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to have modified the device of Lee in view of Ikeda by forming the first host material (second compound) out of the carbazole derivative of Chemical Formula 1, as taught by Kim.  One would have been motivated to do so because Lee teaches that the first phosphorescent host material may be a carbazole derivative and Kim teaches the carbazole derivative of Chemical Formula 1 for use as a phosphorescent host material.  The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art.  See MPEP 2144.07.
Additionally, Kim teaches the carbazole derivative of Chemical Formula 1 may improve the life-span characteristic, efficiency characteristics, electrochemical stability, and thermal stability of an organic photoelectric device (organic optoelectronic device), and may decrease the driving voltage when used for an organic thin layer and therefore forming the first host material of the carbazole derivative as taught of Kim in the device of Lee would yield the benefit 
Finally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to have selected specifically the Compound CF N-3 or Compound CF 42 of Kim as the carbazole derivative of Chemical Formula 1 of Kim for forming the first phosphorescent host material, because it would have been choosing one from the list of specifically exemplified carbazole derivatives of Chemical Formula 1 of Kim, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as a phosphorescent host material in an organic electroluminescent device and possessing the benefits taught by Kim.  One of ordinary skill in the art would have been motivated to try specifically exemplified carbazole derivatives of Chemical Formula 1 having the benefits taught by Kim in order to pursue the known options within his or her technical grasp with a reasonable expectation of success. See MPEP 2143.I.(E).

Lee in view of Ikeda and Kim does not specifically teach two layers between the anode and the light emitting layer.  However, Lee teaches a hole injecting layer and a hole transporting layer may be further formed on the first electrode (anode) before forming the light emitting layer (¶ [0057]).  Lee further teaches that the hole injecting layer is located on the anode and is made of a material having high interface adhesive force with the anode and low ionization energy and, thus hole injection is easy and device life span is increased (¶ [0059]) and that the hole transporting layer serves to convey holes to the light emitting layer and suppresses electrons generated from a second electrode from being moved to the light emitting region, thereby improving the luminous efficiency (¶ [0060]).
Therefore, it would have been obvious to one of ordinary skill in the art to before the effective filing date of the instant claims to modify the device of Lee in view of Ikeda and Kim to include a hole injection layer and hole transport layer between the anode and the light emitting 

Lee in view of Ikeda and Kim does not specifically teach at least one third compound represented by claimed Chemical Formula 3 in the layer closer to the light emitting layer between the first electrode and the light emitting layer.
Mujica-Fernaud teaches compounds of formula (1) (¶ [0016]) for use as hole transport materials in an organic electroluminescent device (¶ [0012], [0015]) (corresponds to organic optoelectronic device).  Mujica-Fernaud teaches preferred compounds including formula (61) 
    PNG
    media_image13.png
    383
    389
    media_image13.png
    Greyscale
 (¶ [0084]), page 9).
The compound of formula (61) corresponds to claimed compound C-3.
Mujica-Fernaud teaches that the compound of formula (61) is preferably employed in as a hole transport material and may be in the layer directly adjacent to the emission layer (¶ [0141]).  Mujica-Fernaud teaches the compounds of formula (1) are very highly suitable for use in a hole-transport layer or a hole-injection layer in electronic devices, such as, for example, in organic electroluminescent devices (organic optoelectronic devices), in particular owing to their high hole mobility (¶ [0169]), that the compounds have a relatively low sublimation temperature, high temperature stability and high oxidation stability and a high glass transition temperature, which is advantageous both for the processability, for example from solution or 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to have modified the device of Lee in view of Ikeda and Kim by forming the hole transport layer, the layer closer to the light emitting layer between the anode and the light emitting layer, of the compound of formula (1), as taught by Mujica-Fernaud.  One would have been motivated to do so because Lee teaches the hole transporting layer serves to convey holes to the light emitting layer and Mujica-Fernaud teaches compound of formula (1) as suitable for use in a hole transport layer and that is has high hole mobility.  The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art.  See MPEP 2144.07.
Additionally, Mujica-Fernaud teaches the compound of formula (1) has a relatively low sublimation temperature, high temperature stability and high oxidation stability and a high glass transition temperature, which is advantageous both for the processability and use in electronic devices and the use of the compound employed as a hole transport material results in high efficiencies, low operating voltages and long lifetimes in the device comprising it and therefore forming the hole transport layer in the device of Lee would yield the benefit of advantageous processability, high efficiencies, low operating voltages and long lifetimes, as described above.
Finally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to have selected specifically the compound of formula (61) of Mujica-Fernaud as the compound of formula (1) of Mujica-Fernaud for forming the hole transport layer material in the device of Lee, because it would have been choosing one from the list of preferred compounds of formula (1) of Mujica-Fernaud, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the hole transport layer material in an organic electroluminescent device and possessing the benefits 

 The modified device of Lee in view of Ikeda, Kim, and Mujica-Fernaud meets claims 1, 8–10, and 12–15.
The modified device of Lee in view of Ikeda, Kim, and Mujica-Fernaud has the following layer structure: anode / hole injection layer / hole transport layer comprising the compound of formula (61) of Mujica-Fernaud / light emitting layer comprising at least one phosphorescent dopant, the modified compound of Ikeda, and compound CF N-3 or CF 42 of Kim / cathode.  
The Office is equating the hole injection layer of the modified device of Lee in view of Ikeda, Kim, and Mujica-Fernaud with the claimed hole transport layer and equating the hole transport layer of the modified device of Lee in view of Ikeda, Kim, and Mujica-Fernaud with the claimed hole transport auxiliary layer.  The hole injection layer of the modified device of Lee in view of Ikeda, Kim, and Mujica-Fernaud is between the layer adjacent the light emitting layer and the anode and adjacent the anode, thus meeting the instant claim limitations.  The hole injection layer being between the anode and the light emitting layer must necessarily transport holes in order that the device emits light.  The hole transport layer of the modified device of Lee in view of Ikeda, Kim, and Mujica-Fernaud is between a layer adjacent the anode and the light emitting layer and comprises the compound (61) which is a compound of the claimed Formula 3 and corresponds to claimed compound C-3, thus meeting the instant claim limitations.  It is presumed that a layer comprising a compound that meets the claim limitations would necessarily function as hole transport auxiliary layer and therefore, the hole transport layer of the modified device of Lee in view of Ikeda, Kim, and Mujica-Fernaud comprising the compound of formula (61) necessarily acts as a hole transport auxiliary layer.  Thus, the hole transport 
The organic electroluminescent display device of Lee in view of Ikeda, Kim, and Mujica-Fernaud is organic light emitting diode and a display device.

Regarding claims 5, 7, 11, Lee in view of Ikeda, Kim, and Mujica-Fernaud teaches the device as discussed above with respect to claim 1.
Lee in view of Ikeda, Kim, and Mujica-Fernaud does not specifically disclose a device as discussed above wherein the carbazole derivative of Chemical Formula 1 of Kim is specifically  the Compound CF N-3.
However, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to have selected specifically the Compound CF N-3 as the carbazole derivative of Chemical Formula 1 of Kim for forming the first phosphorescent host material, because it would have been choosing one from the list of specifically exemplified carbazole derivatives of Chemical Formula 1 of Kim, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as a phosphorescent host material in an organic electroluminescent device and possessing the benefits taught by Kim.  One of ordinary skill in the art would have been motivated to try specifically exemplified carbazole derivatives of Chemical Formula 1 having the benefits taught by Kim in order to pursue the known options within his or her technical grasp with a reasonable expectation of success. See MPEP 2143.I.(E).
Compound CF N-3 of Kim is a compound of claimed Chemical Formula 2 wherein Ar4 is an unsubstituted C6 aryl group, phenyl group 
    PNG
    media_image11.png
    51
    78
    media_image11.png
    Greyscale
 , and Ar1 is a C5 heterocyclic group 
    PNG
    media_image12.png
    140
    91
    media_image12.png
    Greyscale
.
Compound CF N-3 of Kim corresponds to claimed compound B-10.

Regarding claim 6, Lee in view of Ikeda, Kim, and Mujica-Fernaud teaches the device as discussed above with respect to claim 1.
Lee in view of Ikeda, Kim, and Mujica-Fernaud does not specifically disclose a device as discussed above wherein the carbazole derivative of Chemical Formula 1 of Kim is specifically the Compound CF 42.
Finally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to have selected specifically the Compound CF 42 of Kim as the carbazole derivative of Chemical Formula 1 of Kim for forming the first phosphorescent host material, because it would have been choosing one from the list of specifically exemplified carbazole derivatives of Chemical Formula 1 of Kim, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as a phosphorescent host material in an organic electroluminescent device and possessing the benefits taught by Kim.  One of ordinary skill in the art would have been motivated to try specifically exemplified carbazole derivatives of Chemical Formula 1 having the benefits taught by Kim in order to pursue the known options within his or her technical grasp with a reasonable expectation of success. See MPEP 2143.I.(E).
Compound CF 42 of Kim is a compound of claimed Chemical Formula 2 wherein the compound represented by Chemical Formula 2 comprises structure C-10 wherein * represents a linking point to B-2 and B---11.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth M. Dahlburg whose telephone number is (571)272-6424.  The examiner can normally be reached on Monday - Thursday, 9 a.m. - 5 p.m. (Eastern Time), and alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                                                                                                                                                                                                                                
/E.M.D./Examiner, Art Unit 1786